Wade, J.
1. The evidence was sufficient to support the findings of the recorder.
2. The remaining questions raised by the various assignments of error in the petition for certiorari are either without any substantial merit, under the repeated rulings of the Supreme Court and this court, or are settled adversely to the plaintiff in error by the ruling in Berry v. Milledgeville, ante, 326. (86 S. E. 744).
3. The judge of the superior court did not err in declining to sanction the writ. Judgment affirmed.